The only two matters complained of by bills of exception are correctly decided in our original opinion. It is contended in the motion for rehearing that if the appellant was carried to his premises while under arrest and was induced to point out the whereabouts of the stolen property, such evidence would be inadmissible. In order to bring such a complaint properly before us, an objection should have been made at the time, and same shown and supported in a proper bill of exceptions. Not only in the testimony of the accomplice but also in the confession of the appellant does it appear that subsequent to the first burglary appellant and the accomplice went again to the alleged burglarized premises which were then re-entered by them by force. It thus appears that the burglary at night as well as in the daytime was by the use of force to the building.
There being nothing in the complaints made, the motion for rehearing will be overruled.
Overruled. *Page 538